     Case 3:15-cv-00220-CWR-LRA Document 573 Filed 05/22/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

MEAGHIN JORDAN; et al.                                                              PLAINTIFFS

V.                                                        CIV. NO. 3:15-CV-00220-CWR-LRA

MAXFIELD & OBERTON                                                                DEFENDANTS
HOLDINGS, LLC; et al.


                        AMENDED RULE 54(B) FINAL JUDGMENT



       THIS CIVIL ACTION for product liability came on for trial on June 25, 2018, between

Plaintiffs and Maxfield & Oberton Holdings LLC, Honorable Carlton W. Reeves, United States

District Judge, presiding. On July 9, 2018, Plaintiffs’ claim for product liability defective design

having been duly tried and submitted to the jury, the jury rendered its unanimous verdict in this

case, in the following form:

       1. Consistent with the other instructions provided to you, do you find, by a
          preponderance of the evidence, that the plaintiffs have proven all of the
          elements of their defective design claim against Maxfield & Oberton?

           Yes                        No      X

       IT IS THEREFORE ORDERED AND ADJUDGED that the Plaintiffs recover nothing

from Defendant Maxfield & Oberton Holdings LLC in this product liability action, that all

Plaintiffs’ claims for product liability against Maxfield & Oberton Holdings LLC shall be

dismissed with prejudice, and that Maxfield & Oberton Holdings LLC recover its costs as taxed

in this action from the Plaintiffs. Pursuant to Fed. R. Civ. P. 54(b), the Court determines that

there is no just reason for delay in the entry of this final judgment as to Maxfield & Oberton
      Case 3:15-cv-00220-CWR-LRA Document 573 Filed 05/22/19 Page 2 of 2




Holdings LLC and directs that the clerk enter this final judgment as a final appealable judgment

of this Court.

       SO ORDERED AND ADJUDGED, this the 22nd day of May 2019.



                                            s/ Carlton W. Reeves
                                            CARLTON W. REEVES
                                            UNITED STATES DISTRICT JUDGE



APPROVED AS TO FORM:


/s/C. Victor Welsh, III
C. VICTOR WELSH, III, MSB #7107
Email: cvw@pgrwlaw.com
CRYMES M. PITTMAN, MSB #99225
Email: cmp@pgrwlaw.com
PITTMAN, GERMANY, ROBERTS & WELSH, LLP
410 South President Street (39201)
Post Office Box 22985
Jackson, MS 39225-2985
Telephone: (601) 948-6200
Facsimile: (601) 948-6187

ATTORNEYS FOR PLAINTIFFS



/s/Lewis W. Bell
LEWIS W. BELL, MSB #2337
Email: lbell@watkinseager.com
STEVEN D. ORLANSKY, MSB #3940
Email: sorlansky@watkinseager.com
WATKINS & EAGER PLLC
Post Office Box 650
Jackson, MS 39205-0650
Telephone: (601) 965-1900
Facsimile: (601) 965-1901

ATTORNEYS FOR DEFENDANT
MAXFIELD & OBERTON HOLDINGS LLC


                                               2
